DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office action is responsive to the amendment filed July 14, 2021, as directed by the amendment, claim 1 has been amended.  
Claims 1, 4-5, 13 and 16-21 are presently pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al., US 20030022105 A1 ( hereinafter “Prasad 2003”) in view of Prasad et al., US 20090114859 A1 (hereinafter "Prasad 2009" – previously cited).
Regarding claim 1, Prasad 2003 a method of generating singlet oxygen and/or reactive oxygen species in a localized volume of an individual ([0394] [0413]): 
a) administering to the individual a photosensitizing agent having an absorption band maximum in the wavelength range of from 350 to 700 nm ([0394] [0406-0407] [0414-0416], [0429]) and 
b) exposing the individual to incident coherent pulsed electromagnetic energy having a wavelength between 700 nm and 1.4 microns and a repetition rate of from 100 MHz to 1 Hz ([0408-0409]), wherein a secondary electromagnetic energy having a wavelength of 350 to 700 nm is produced in the localized volume of the individual ([0394]), wherein the localized volume of the individual is at least 200 microns below a surface of the individual exposed to an ambient atmosphere ([0414] deep-seated tumors such as those in the pancreases and neoplastics such as bronchial, cervical, esophageal or colon cancers which are at least 200 microns below a surface of an individual), and the photosensitizing agent is excited by the secondary electromagnetic energy resulting in generation of singlet oxygen and/or reactive oxygen species in at least a portion of the localized volume of the individual ([0413]),
 wherein the incident coherent pulsed electromagnetic energy is provided by a combination of a first laser providing a first incident coherent electromagnetic energy and a second laser providing a second incident coherent electromagnetic energy (see Fig. 15); and wherein the method is performed in the absence of inorganic nanoparticle upconverting agents (the disclosed dye in [0394] is organic).

However, Prasad 2009, in the same filed of endeavor non-linear optical processes that generate new wavelengths within a sample for therapeutic applications [0007], Prasad 2009 discloses a suitable laser source for providing incident electromagnetic radiation with a wavelength range of between 700-1400nm  and a repetition rate of from 100 MHz to 1 Hz ([0038] and [0041-0042] specific example include Laser 1 1064nm, Laser 2 781-923nm each of which is a pulsed laser, repetition rate of 76 MHz falls within the claimed range), wherein a secondary electromagnetic energy having a wavelength of 350 to 700 nm, is produced ([0044] electromagnetic radiation in the visible or ultraviolet (UV) and/or [0046]) via interaction with inter alia cell compartment materials such as lipids, membranes, proteins etc., [0060]), to excite a photosensitizing agent ([0046] “indirect activation”), wherein the incident coherent pulsed electromagnetic energy is provided by a combination of a first laser providing a first incident coherent electromagnetic energy and a second laser providing a second incident coherent electromagnetic energy and the first coherent electromagnetic energy and the second coherent electromagnetic energy are synchronized in time and overlapped in space ([0042]) and wherein the method of generating the secondary electromagnetic energy can be performed in absence of inorganic nanoparticle upconverting agents ([0060] “…FWM nonlinear response is generated both by internalized nanocrystals and cell compartment materials such as lipids, membranes, proteins, etc.” i.e., FWM nonlinear response can be generated with or without internalized nanocrystals. 

Regarding claim 4, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2003 further discloses in [0028], the photosensitizing agent is selected from porphyrins, bacterioporphins, corrins, chlorins, bacteriochlorines, bacteriochlorophylls, corphins,phtalocyanins, azadipyrromethenes and complexes thereof. 
Regarding claim 16, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses wherein the first and second incident coherent electromagnetic energies combine to produce a Four-Wave Mixing (FWM) upconvernsion of the first and second coherent electromagnetic energies ([0042] and [0060] the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc.).
Regarding claim 17, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0039] that the four-wave mixing (FWN) includes Coherent anti-Stokes Raman Scattering (CARS). 
Regarding claim 18, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., hence not by collagen.
Regarding claim 19, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] that the FWM nonlinear response is generated by cell compartment materials such as lipids, membranes, proteins, etc., the cell compartment materials are biological molecules.
Regarding claim 20, Prasad 2003 and 2009 discloses the invention of claim 1 as discussed above, Prasad 2009 further discloses in [0060] wherein the incident coherent pulsed electromagnetic energy is produced by Four-Wave Mixing (FWM), hence not by Second Harmonic Generation (SGH).
Regarding claim 21. 
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad 2003 and 2009 as applied to claim 1 or 4 above, and further in view of  Tung et al., US 20140227188 A1 hereinafter ("Tung" - previously cited). 
Regarding claims 5 and 13, Prasad 2003 and 2009 discloses the invention of claim 1 and 4 as discussed above, but does not explicitly disclose the average power density of the incident coherent light. Tung discloses an analogous system as that disclosed by Prasad 2009 (see Figs. 3a and 3B of Prasad for CARS technique [0039] and in Tung, [0033] CARS technique and [0040] incorporated by reference, see Fig. 1 in Evans et al.,) although Tung does not explicitly disclose the average power of the incident coherent light, in Tung, the average power of incident radiation of the analogous CARS technique  can be computed, in particular with reference to the CARS technique in Evans et al., incident electromagnetic radiation in Fig. 1 and text associated with Fig. 1 in Evans et al., power at the sample is disclosed as 50 mW (i.e., 50 X 10-3W),  focusing lens has numerical aperture of 1.2, power density (in W/cm2) as is well known is given by power (in W) divided by area (in cm2). The radius can be computed from numerical aperture and wavelength based on the well-known relationship                        
                             
                            r
                            =
                            
                                
                                    1.22
                                    λ
                                
                                
                                    2
                                    n
                                     
                                    S
                                    i
                                    n
                                    θ
                                
                            
                            =
                             
                            
                                
                                    061
                                    λ
                                
                                
                                    N
                                    A
                                
                            
                        
                     i.e.,                         
                            r
                            =
                             
                            
                                
                                    0.61
                                     
                                    X
                                     
                                    780
                                    n
                                    m
                                
                                
                                    1.2
                                
                            
                             
                            X
                             
                            1.0
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    7
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    c
                                    m
                                
                            
                            =
                            3.965
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    5
                                
                            
                            c
                            m
                        
                    . The area is computed as follows:                         
                            A
                            =
                             
                            π
                            
                                
                                    r
                                
                                
                                    2
                                
                            
                            =
                             
                            π
                             
                            X
                             
                            
                                
                                    (
                                    3.965
                                     
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            5
                                        
                                    
                                    )
                                
                                
                                    2
                                
                            
                            ≈
                            4.94
                            X
                             
                            
                                
                                    10
                                
                                
                                    -
                                    9
                                
                            
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                    .The power density of the beam is power per unit area, in this case:                         
                            P
                            o
                            w
                            e
                            r
                             
                            d
                            e
                            n
                            s
                            i
                            t
                            y
                            =
                             
                            
                                
                                    50
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            3
                                        
                                    
                                    W
                                
                                
                                    4.94
                                    X
                                     
                                    
                                        
                                            10
                                        
                                        
                                            -
                                            9
                                        
                                    
                                    
                                        
                                            c
                                            m
                                        
                                        
                                            2
                                        
                                    
                                
                            
                             
                            ≈
                            1.012
                             
                            X
                             
                            
                                
                                    10
                                
                                
                                    7
                                
                            
                             
                            W
                            /
                            
                                
                                    c
                                    m
                                
                                
                                    2
                                
                            
                        
                     . It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have specified a power density of 1.02X107 as disclosed by Tung (Evans et al) in the method of Prasad, because said power density is considered safe for the individual as 6 to 5X107 W/cm2. As to claim 13 see discussion in claim 5 above addressing overlapping subject matter. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 13 and 16-21 have been considered but are moot in light of new grounds of rejection as set forth supra, with the following examiner’s comments: the reference being modified, Prasad 2003 does not require internalized nanocrystals, the method relied upon in Prasad 2003 does not require imaging, therefore issue arising from imaging aspect in Prasad 2009 in [0006] are irrelevant, and finally, in the modifying reference, Prasad 2009 in [0060] “…FWM nonlinear response is generated both by internalized nanocrystals and cell compartment materials such as lipids, membranes, proteins, etc. “ A person of ordinary skill in the art at the time of filing the claimed invention would recognize from these findings that FWM nonlinear response generated from cell compartment materials such as lipids, membranes, proteins, do not require presence of internalized nanocrystals and the response is at a wavelength range suitable for activating a photosensitizing agent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793